DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 07 December 2021, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

No priority date is claimed and therefore the effective filing date of the instant application is 21 June 2019.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 13 October 2021, have been withdrawn, unless otherwise noted in this Office Action.

The Applicant indicates that a Terminal Disclaimer was filed on 07 December 2021, accompanying a response to the previous Office Action, however no Terminal Disclaimer was received and therefore the Examiner will hold the non-statutory double patenting rejection of claims 1-20 in abeyance.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/449,110 (known hereinafter as ‘110). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in the instant application is an obvious variation of the claims and encompasses each and every feature as recited in claims 1-20 of ‘110.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, et al (U.S. 2019/0052720 and known hereinafter as Guo) in view of Xia, et al (U.S. Patent 11,003,720 and known hereinafter as Xia) and in further view of Yoo, et al (U.S. 2018/0068218 and known hereinafter as Yoo)(newly presented).

As per claim 1, Guo teaches a system for returning search results in an online computer system, the system comprising: a computer readable medium having instructions stored there on, which, when executed by a processor, cause the system to: 
retrieving a plurality of sample member profiles of members of an online service, a plurality of sample member labels, and activity and usage information pertaining to actions taken by those members on the online service (e.g. Guo, see paragraph [0028] and Figure 4, which discloses retrieving historical member information associated with members of a social network including profile information, labels, and activity and usage information.); 
for each sample member profile in the plurality of sample member profiles (e.g. Guo, see paragraphs [0028-0029], which discloses analyzing history member information for each member and calculating likelihood of response score for each member.):
parsing the sample member profile and the activity and usage information pertaining to actions taken by a member corresponding to the sample member profile on the online service to extract a first set of one or more features (e.g. Guo, see paragraphs [0028-0030], which discloses analyzing/parsing history member information for each member for determining/extracting one or more features.); 
parsing an associated query to obtain one or more query features (e.g. Guo, see paragraph [0034], which discloses search criteria as query features.); 
feeding sample member labels, the extracted first set of one or more features and the extracted one or more query features into a first machine learning algorithm to train a neural network to output a score indicative of a combination of a probability that a searcher (e.g. Guo, see paragraphs [0028-0030], which discloses training to produce a score model, which predicts a likelihood of response to a job positing. See further paragraph [0016], which discloses based on the features and labels wherein the features include usage features, communication features and job opening features.).
Guo does not explicitly disclose select a potential search result corresponding to the sample member profile and a probability that a member corresponding to the sample member profile will respond to a communication from a searcher.
Xia discloses select a potential search result corresponding to the sample member profile and a probability that a member corresponding to the sample member profile will respond to a communication from a searcher (e,g, Xia, see column 10, lines 17-23, which discloses neural network model generates using deep learning algorithm, where a portion or layer of the network handles word embedding vectors, thereby establishing a communication with a member candidate.).
Guo is directed to dynamic candidate pool retrieval and ranking. Xia is directed to relevance-ordered message search. It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Guo with the teachings of Xia to include the claimed features with the motivation to provide an effective way to calculate relevance score of candidate or search results.
The modified teachings of Guo with Xia does not explicitly teach the neural network containing a rescaling layer, the rescaling layer learning rescaling transformations for one or more features during the training of the neural network.
Yoo teaches the neural network containing a rescaling layer (e.g. Yoo, see paragraph [0015], which discloses a second neural network that includes a layer connected to the first neural network, see further paragraphs [0049-0055]), the rescaling layer learning rescaling transformations for one or more features during the training of the neural network (e.g. Yoo, see paragraph [0015], see further paragraphs [0049-0055], which discloses a training method for neural network recognition, where the training include a feature map computed from a training input based on a layer of the first neural network and a second feature map computed from the training input , the rescaling transformation causes a transformation of data input to the neural network and the passing of the transformed data to another layer of the neural network (e.g. Yoo, see paragraphs [0052-0055], which discloses multiple layers in a neural network, that are connected through edges, where when connecting different layers through a feature map, the feature mapping allows operations such as scaling, rescaling, etc., to be performed, as further described in paragraphs [0117-0119].).
Gao is directed to dynamic candidate pool retrieval and ranking. Xia is directed to relevance-ordered message search. Yoo is directed to neural network based recognition of training neural network. It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Gao with the teachings of Xia and with the further teachings of Yoo to include the claimed features with the motivation to provide an effective way to calculate relevance score of candidate or search results.

As per claim 8, Guo teaches a computer-implemented method for returning search results in an online computer system, the method comprising: 
retrieving a plurality of sample member profiles of members of an online service, a plurality of sample member labels, and activity and usage information pertaining to actions taken by those members on the online service (e.g. Guo, see paragraph [0028] and Figure 4, which discloses retrieving historical member information associated with members of a social network including profile information, labels, and activity and usage information.); 
for each sample member profile in the plurality of sample member profiles (e.g. Guo, see paragraphs [0028-0029], which discloses analyzing history member information for each member and calculating likelihood of response score for each member.):
parsing the sample member profile and the activity and usage information pertaining to actions taken by a member corresponding to the sample member profile on the online service to extract a first set of one or more features (e.g. Guo, see paragraphs [0028-0030], which discloses analyzing/parsing history member information for each member for determining/extracting one or more features.); 
parsing an associated query to obtain one or more query features (e.g. Guo, see paragraph [0034], which discloses search criteria as query features.); 
feeding sample member labels, the extracted first set of one or more features and the extracted one or more query features into a first machine learning algorithm to train a neural network to output a score indicative of a combination of a probability that a searcher (e.g. Guo, see paragraphs [0028-0030], which discloses training to produce a score model, which predicts a likelihood of response to a job positing. See further paragraph [0016], which discloses based on the features and labels wherein the features include usage features, communication features and job opening features.).
Guo does not explicitly disclose select a potential search result corresponding to the sample member profile and a probability that a member corresponding to the sample member profile will respond to a communication from a searcher.
Xia discloses select a potential search result corresponding to the sample member profile and a probability that a member corresponding to the sample member profile will respond to a communication from a searcher (e,g, Xia, see column 10, lines 17-23, which discloses neural network model generates using deep learning algorithm, where a .
Guo is directed to dynamic candidate pool retrieval and ranking. Xia is directed to relevance-ordered message search. It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Guo with the teachings of Xia to include the claimed features with the motivation to provide an effective way to calculate relevance score of candidate or search results.
The modified teachings of Guo with Xia does not explicitly teach the neural network containing a rescaling layer, the rescaling layer learning rescaling transformations for one or more features during the training of the neural network.
Yoo teaches the neural network containing a rescaling layer (e.g. Yoo, see paragraph [0015], which discloses a second neural network that includes a layer connected to the first neural network, see further paragraphs [0049-0055]), the rescaling layer learning rescaling transformations for one or more features during the training of the neural network (e.g. Yoo, see paragraph [0015], see further paragraphs [0049-0055], which discloses a training method for neural network recognition, where the training include a feature map computed from a training input based on a layer of the first neural network and a second feature map computed from the training input based on the layer connected to the first neural network in the second neural network.), the rescaling transformation causes a transformation of data input to the neural network and the passing of the transformed data to another layer of the neural network (e.g. Yoo, see paragraphs [0052-0055], which discloses multiple layers in a neural network, that are connected through edges, where when connecting different layers through a feature map, the feature mapping allows operations such as scaling, rescaling, etc., to be performed, as further described in paragraphs [0117-0119].).

As per claim 15, Guo teaches a non-transitory machine-readable storage medium comprising instructions, which when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
retrieving a plurality of sample member profiles of members of an online service, a plurality of sample member labels, and activity and usage information pertaining to actions taken by those members on the online service (e.g. Guo, see paragraph [0028] and Figure 4, which discloses retrieving historical member information associated with members of a social network including profile information, labels, and activity and usage information.); 
for each sample member profile in the plurality of sample member profiles (e.g. Guo, see paragraphs [0028-0029], which discloses analyzing history member information for each member and calculating likelihood of response score for each member.):
parsing the sample member profile and the activity and usage information pertaining to actions taken by a member corresponding to the sample member profile on the online service to extract a first set of one or more features (e.g. Guo, see paragraphs [0028-0030], which discloses analyzing/parsing history member information for each member for determining/extracting one or more features.); 
parsing an associated query to obtain one or more query features (e.g. Guo, see paragraph [0034], which discloses search criteria as query features.); 
feeding sample member labels, the extracted first set of one or more features and the extracted one or more query features into a first machine learning algorithm to train a neural network to output a score indicative of a combination of a probability that a searcher (e.g. Guo, see paragraphs [0028-0030], which discloses training to produce a score model, which predicts a likelihood of response to a job positing. See further paragraph [0016], which discloses based on the features and labels wherein the features include usage features, communication features and job opening features.).
Guo does not explicitly disclose select a potential search result corresponding to the sample member profile and a probability that a member corresponding to the sample member profile will respond to a communication from a searcher.
Xia discloses select a potential search result corresponding to the sample member profile and a probability that a member corresponding to the sample member profile will respond to a communication from a searcher (e,g, Xia, see column 10, lines 17-23, which discloses neural network model generates using deep learning algorithm, where a portion or layer of the network handles word embedding vectors, thereby establishing a communication with a member candidate.).
Guo is directed to dynamic candidate pool retrieval and ranking. Xia is directed to relevance-ordered message search. It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Guo with the teachings of Xia to include the claimed features with the motivation to provide an effective way to calculate relevance score of candidate or search results.
Guo with Xia does not explicitly teach the neural network containing a rescaling layer, the rescaling layer learning rescaling transformations for one or more features during the training of the neural network.
Yoo teaches the neural network containing a rescaling layer (e.g. Yoo, see paragraph [0015], which discloses a second neural network that includes a layer connected to the first neural network, see further paragraphs [0049-0055]), the rescaling layer learning rescaling transformations for one or more features during the training of the neural network (e.g. Yoo, see paragraph [0015], see further paragraphs [0049-0055], which discloses a training method for neural network recognition, where the training include a feature map computed from a training input based on a layer of the first neural network and a second feature map computed from the training input based on the layer connected to the first neural network in the second neural network.), the rescaling transformation causes a transformation of data input to the neural network and the passing of the transformed data to another layer of the neural network (e.g. Yoo, see paragraphs [0052-0055], which discloses multiple layers in a neural network, that are connected through edges, where when connecting different layers through a feature map, the feature mapping allows operations such as scaling, rescaling, etc., to be performed, as further described in paragraphs [0117-0119].).
Gao is directed to dynamic candidate pool retrieval and ranking. Xia is directed to relevance-ordered message search. Yoo is directed to neural network based recognition of training neural network. It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Gao with the teachings of Xia and with the further teachings of Yoo to include the claimed features with the motivation to provide an effective way to calculate relevance score of candidate or search results.

Guo with Xia and Yoo teaches the system of claim 1, the computer-implemented method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the instructions further cause the system to:
obtain a plurality of candidate search results in response to a query corresponding to a searcher (e.g. Guo, see paragraph [0034], which discloses identifying information about the searcher by obtaining information from a member profile or the searching member.); 
for each candidate search result from the plurality of candidate search results (e.g. Guo, see paragraphs [0016], which discloses calculating a likelihood of response score for each search results.):
obtain activity and usage information for a member corresponding to the candidate search result (e.g. Guo, see paragraph [0019], which discloses obtaining information regarding members.); 
parse the candidate search result and the activity and usage information for the member corresponding to the candidate search result to extract a second set of one or more features (e.g. Guo, see paragraph [0019], which discloses generating different sets of features from activity and usage information of members.);
 parse the query to obtain one or more query features (e.g. Guo, see paragraph [0018], which discloses determining search criteria.); 
feed the extracted second set of one or more features and one or more query features into the neural network, outputting a score for the candidate search result (e.g. Guo, see paragraphs [0034-0035], which discloses using a machine learning model to select a threshold ; 
rank the plurality of candidate search results by their corresponding scores (e.g. see Guo, paragraph [0047], which discloses ranking the candidates based on a score.); and 
return one or more of the plurality of candidate search results based on the ranking (e.g. Guo, see paragraphs [0016, 0040], which discloses returning candidates in a GUI.). 

As per claims 3, 10, and 17, the modified teachings of Guo with Xia and Yoo teaches the system of claim 1, the computer-implemented method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the neural network further includes an embedding layer that, during training of the neural network, adjusts one or more embeddings of values of features, each embedding indicating a representation of a value of a feature in a dimensional space (e.g. Yoo, see column 9, lines 39-49, which discloses hashing layer transforming text into smaller hashes/codes. Additionally, see Xia, column 6, lines 13-30, which discloses embedding/vector to represent different features.). 

As per claims 4, 11, and 18, the modified teachings of Guo with Xia and Yoo teaches the system of claim 3, the computer-implemented method of claim 10, and the non-transitory machine-readable storage medium of claim 17, respectively, wherein the embedding layer is designed to share embeddings across sets of features (e.g. Yoo, see column 9, lines 39-49, which discloses hashing layer transforming text into smaller hashes/codes. Additionally, see Xia, column 6, lines 13-30, which discloses embedding/vector to represent different features.). 

As per claims 5, 12, and 19, the modified teachings of Guo with Xia and Yoo teaches the system of claim 1, the computer-implemented method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the neural network further contains one or more hidden layers (e.g. Guo, see paragraph [0031], which discloses multi-layer perceptron neural network model.). 

As per claims 6, 13, and 20, the modified teachings of Guo with Xia and Yoo teaches the system of claim 1, the computer-implemented method of claim 8, and the non-transitory machine-readable storage medium of claim 15, respectively, wherein the neural network is a deep neural network (e.g. Guo, see paragraph [0031], which discloses multi-layer perceptron neural network model.). 

As per claims 7 and 14, the modified teachings of Guo with Xia and Yoo teaches the system of claim 1, and the computer-implemented method of claim 8, respectively, wherein the neural network is a convolutional neural network (e.g. Guo, see paragraph [0031], which discloses multi-layer perceptron neural network model.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 10, 2022